Order entered September 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00134-CR

                                HAMID SHOHREH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-82213-2013

                                            ORDER
       The Court REINSTATES the appeal.

       On August 19, 2014, we granted appellant’s motion to abate the appeal to allow the trial

court to prepare findings of fact and conclusions of law on appellant’s motion in arrest of

judgment and motion for new trial. On September 25, 2014, we received a supplemental clerk’s

record containing the trial court’s findings and conclusions. On August 19, 2014, the Court

received appellant’s brief and on September 17, 2014, appellant filed additional authorities.

       The Court ORDERS the appellant’s brief received on August 19, 2014 filed as of the

date of this order. Appellant may file an amended or supplemental brief addressing the trial

court’s findings of fact and conclusions of law within THIRTY DAYS of the date of this order.

       The State’s brief is due within SIXTY DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                /s/   LANA MYERS
                                                      JUSTICE